Citation Nr: 0918853	
Decision Date: 05/20/09    Archive Date: 05/26/09

DOCKET NO. 06-15 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an effective date prior to August 29, 2003 for 
the award of a 100 percent disability rating for service-
connected bipolar disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel




INTRODUCTION

The Veteran had active duty from August 1980 to November 
1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by a Regional Office 
(RO) of the Department of Veterans Affairs (VA). 


FINDINGS OF FACT

1. The Veteran did not perfect an appeal of the October 23, 
2001 RO rating decision and that decision became final.

2. There is no document constituting a formal or informal 
claim for an increased rating for the Veteran's service-
connected bipolar disorder prior to the August 29, 2003 claim 
and after the October 23, 2001 prior final claim.

3. For the one-year period prior to August 29, 2003, the 
competent psychiatric evidence of record shows the Veteran 
was lucid, oriented, compliant with medication, non-
psychotic, non-manic, and appropriately groomed, with 
appropriate speech and thought content and with no evidence 
of suicidal or homicidal ideations, grossly inappropriate 
behavior, persistent danger of hurting self or others, 
intermittent ability to perform activities of daily living, 
or severe memory loss.

4. It is not factually ascertainable that the Veteran's 
service-connected bipolar disorder increased in severity to 
warrant assignment of a 100 percent disability rating prior 
to August 29, 2003.


CONCLUSIONS OF LAW

1. The October 2001 rating decision is final. 38 U.S.C.A. 
§ 7105(c).

2. The criteria for an effective date prior to August 29, 
2003 for the assignment of a 100 percent disability rating 
for service-connected bipolar disorder have not been met. 
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.1(p), 3.155, 
3.400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to advise a claimant 
of the information and evidence not of record that is 
necessary to substantiate the claim. See 38 U.S.C.A. § 5103 
(West 2002); 38 CFR § 3.159(b)(1) (2008). As part of that 
notice, VA must inform the claimant of the information and 
evidence he is expected to provide, as well as the 
information and evidence VA will seek to obtain on his 
behalf. See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2008); Quartuccio v. Principi, 16 Vet. App. 183 
(2002). 

38 C.F.R. § 3.159 has been recently revised in part. These 
revisions are effective as of May 30, 2008. 73 Fed. Reg. 
23,353-23,356 (April 30, 2008). Notably, the final rule 
removes the third sentence of 38 C.F.R. § 3.159(b)(1), which 
had stated that VA will request the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim. The final rule also removes the fourth sentence of 38 
C.F.R. § 3.159(b)(1), previously indicating that if VA does 
not receive the necessary information and evidence requested 
from the claimant within one year of the date of the notice, 
VA cannot pay or provide any benefits based on that 
application. The revised sentence reflects that the 
information and evidence that the claimant is informed that 
he or she is to provide must be provided within one year of 
the date of the notice. Finally, under 38 C.F.R. 
§ 3.159(b)(3), no duty to provide section 38 U.S.C.A. 
§ 5103(a) notice arises upon receipt of a Notice of 
Disagreement (NOD) or when, as a matter of law, entitlement 
to the benefit claimed cannot be established. VA may continue 
to have an obligation to provide adequate 38 U.S.C.A. 
§ 5103(a) notice despite receipt of an NOD if the claim was 
denied and compliant notice was not previously provided. See 
Mayfield v. Nicholson, 444 F.3d at 1333-34.

The notice requirements apply to all five elements of a 
service connection claim: Veteran status, existence of a 
disability, a connection between the Veteran's service and 
the disability, degree of disability, and effective date of 
the disability. Dingess v. Nicholson, 19 Vet. App. 473 
(2006). The notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by 
the agency of original jurisdiction (in this case, the RO). 
Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004). 
However, VA may proceed with adjudication of a claim if 
errors in the timing or content of the VCAA notice are not 
prejudicial to the claimant. Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007); see also Pelegrini, 18 Vet. App. at 121; Sanders v. 
Nicholson, 487 F.3d 892 (Fed. Cir. 2007); Simmons v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

In October 2003 and March 2006 letters, the RO provided 
notice to the Veteran regarding what information and evidence 
is needed to substantiate service connection, increased 
rating, and earlier effective date claims. The letters 
advised the Veteran of what information and evidence must be 
submitted by her and what information and evidence will be 
obtained by VA. 

The entire notice was not provided until after the rating 
decision on appeal was issued. However, the Veteran was not 
prejudiced from these errors because the RO readjudicated the 
Veteran's claim in the April 2006 statement of the case after 
providing appropriate notice. Thus, the Board finds that the 
essential fairness of the adjudication process was not 
affected by the VCAA timing error.

The RO has taken appropriate action to comply with the duty 
to assist the Veteran with the development of her claim. The 
record includes service records, private medical records, VA 
treatment records, and appropriate VA medical examinations. 
The Board finds that the record as it stands includes 
sufficient competent evidence to decide this claim. See 38 
C.F.R. § 3.159(c)(4). 

Under these circumstances, the Board finds no further action 
is necessary to assist the Veteran with the claim. The record 
reflects that the facts pertinent to the claim have been 
properly developed and that no further development is 
required to comply with the provisions of the VCAA or the 
implementing regulations. That is to say, "the record has 
been fully developed," and it is "difficult to discern what 
additional guidance VA could [provide] to the Veteran 
regarding what further evidence [he] should submit to 
substantiate [his] claim." Conway v. Principi, 353 F. 3d. 
1369 (Fed. Cir. 2004). Accordingly, the Board will adjudicate 
the claim.

Analysis

The effective date of an award of increased compensation 
shall be the earliest date as of which it is ascertainable 
that an increase in disability had occurred, if application 
is received within one year from such date; otherwise, the 
effective date will be the date of VA receipt of the claim 
for increase, or the date entitlement arose, whichever is 
later. See 38 U.S.C.A. § 5110(a), (b)(2); 38 C.F.R. § 
3.400(o); Hazan v. Gober, 10 Vet. App. 511 (1997); Harper v. 
Brown, 10 Vet. App. 125 (1997); VAOPGCPREC 12-98.

A report of examination or hospitalization that meets certain 
criteria will be accepted as an informal claim for an 
increase or to reopen provided the report relates to a 
disability that may establish entitlement. 38 C.F.R. § 
3.157(a). The date of outpatient or hospital examination or 
date of admission to a VA or uniformed service hospital will 
be accepted as the date of receipt of the claim. 38 C.F.R. § 
3.157(b)(1). Evidence received from a private physician or 
layperson will also be accepted as a claim when the evidence 
is within the competence of the physician or layperson and 
shows the reasonable probability of entitlement to benefits. 
The date of receipt of such evidence will be accepted as the 
date of receipt of the claim. 38 C.F.R. § 3.157(b)(2).

The current effective date for the assignment of a 100 
percent disability rating for the Veteran's service-connected 
bipolar disorder is August 29, 2003, the date of receipt of 
the Veteran's claim for an increased rating.

The record reflects that the Veteran has filed numerous 
claims for increased ratings for bipolar disorder over the 
years. In an October 23, 2001 rating decision, the RO denied 
the Veteran a disability rating in excess of 50 percent for 
her service-connected bipolar disorder. The Veteran did not 
appeal this disability rating and the October 23, 2001 rating 
decision became final. 38 U.S.C.A. § 7105(c).

In Rudd v. Nicholson,  20 Vet. App. 296 (2006), the Court 
held that when a rating decision is final, only a request for 
a revision premised on clear and unmistakable error (CUE) 
could result in the assignment of an earlier effective date. 
A freestanding claim for an earlier effective date, once the 
appeal becomes final, attempts to vitiate the rule of 
finality. Thus, the Veteran cannot "reach behind" the final 
October 23, 2001 rating decision to establish an effective 
date earlier than October 23, 2001 unless she alleges CUE. 

The Board is therefore limited to considering the evidence of 
record between the current August 29, 2003 effective date and 
the October 23, 2001 final rating decision in order to 
determine if an earlier effective date for the Veteran's 100 
percent disability rating for bipolar disorder is warranted. 
After careful review of the evidence of record, the Board 
finds that the preponderance of the evidence weighs against a 
finding that a disability rating of 100 percent for the 
Veteran's bipolar disorder is warranted prior to the current 
August 29, 2003 effective date.

Between October 23, 2001 and August 29, 2003, there is no 
document that meets the criteria for a formal or informal 
claim. In fact, the only document is a January 2002 statement 
from the Veteran explaining that she had obtained a divorce 
and was changing her name back to her maiden name, along with 
a copy of the Veteran's divorce decree. 

The Board finds, therefore, that the date of the Veteran's 
claim for an increased rating for her service-connected 
bipolar disorder is the date of the claim for an increased 
rating received by the RO on August 29, 2003. The Board must 
now determine if it was factually ascertainable that the 
Veteran's service-connected bipolar disorder increased in 
disability to the extent necessary to receive a 100 percent 
disability rating at any point in the one year preceding the 
August 29, 2003 claim.

Disability ratings are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability. 38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4. Where there is a question as to which of two ratings 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition. Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991). Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern. See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994). A claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made. Hart 
v. Mansfield, 21 Vet. App. 505 (2007). The following analysis 
is therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.

For this time period, the relevant medical evidence includes 
2003 private medical records. A January 2003 treatment note 
shows that the Veteran was seen for outpatient medication 
management of her bipolar affective disorder. On objective 
examination, the Veteran made good eye contact, was well-
groomed, and had clear, coherent, and goal-oriented speech. 
Her mood was euthymic, her affect was appropriate, and she 
was oriented times three. Her memory was intact, her thought 
process was logical, her thought content was relevant and her 
insight, reliability and judgment were good. She denied any 
medication side effects, active symptoms of mania or 
difficulty sleeping. She did relate difficulty with her 
daughter getting in trouble at school.

An April 2003 treatment note shows that the Veteran was seen 
for outpatient medication management of her bipolar affective 
disorder. The Veteran reported sleeping well and denied 
psychotic symptoms, symptoms of mania, or suicidal or 
homicidal ideation. The veteran's appearance was plain, but 
she was groomed, with good eye contact and appropriate 
affect. Her mood was even, she was smiling, and her speech 
was clear, coherent and goal oriented. 

A July 2003 treatment note shows that the Veteran was sent 
for psychiatric medication and assessment and follow up. The 
Veteran reported that she was doing well on her current 
medication. Her laboratory results were within normal limits. 
On objective examination, the Veteran had no symptoms of 
mania or psychosis and her mood and affect were appropriate. 
She was not homicidal or suicidal.

The Veteran's bipolar disorder has been rated by the RO under 
the provisions of 9499-9432. The RO assigned Diagnostic Code 
9499 pursuant to 38 C.F.R. § 4.27, which provides that 
unlisted disabilities requiring rating by analogy will be 
coded first the numbers of the most closely related body part 
and "99". See 38 C.F.R. § 4.20 [ when an unlisted condition 
is encountered it will be permissible to rate it under a 
closely related disease or injury, in which not only the 
functions affected, but the anatomical localization and 
symptomatology are closely analogous]. The RO determined that 
the most closely analogous Diagnostic Code is 38 C.F.R. § 
4.130, Diagnostic Code 9432, bipolar disorder. However, the 
actual criteria for rating psychiatric disability other than 
eating disorders is set forth in a General Rating Formula . 

Under that formula, a 50 percent rating is assigned when 
there is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships. 

A 70 percent rating is warranted for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relationships, judgment, thinking or mood, due 
to such symptoms as: suicidal ideation; obsessional rituals  
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting ability to function  
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); and 
inability to establish and maintain effective relationships. 

A 100 percent rating is warranted for total occupational and 
social impairment, due to such symptoms as: grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent ability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
closes relatives, own occupation, or own name. 38 C.F.R. 
§ 4.130, Diagnostic Code 9432.

The relevant evidence of record for the one-year time period 
prior to the August 29, 2003 claim shows that the Veteran was 
lucid, oriented, compliant with medication, non-psychotic, 
non-manic, and appropriately groomed, with appropriate speech 
and thought content and with no evidence of suicidal or 
homicidal ideations. The Board finds, therefore, that the 
Veteran's bipolar disorder was not manifested by symptoms 
that more closely approximated a 100 percent disability 
rating in the one-year period prior to the August 29, 2003 
claim as there was no evidence of grossly inappropriate 
behavior, persistent danger of hurting self or others, 
intermittent ability to perform activities of daily living 
(including maintenance of minimal personal hygiene), 
disorientation to time or place, or memory loss for names of 
close relatives, own occupation, or own name. Thus, the Board 
finds that the preponderance of the evidence is against a 
finding that the Veteran's service-connected bipolar disorder 
increased in severity enough to warrant a 100 percent 
disability rating at any point in the one-year period prior 
to the current August 29, 2003 effective date.

In making these determinations, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.




ORDER

An effective date prior to August 29, 2003 for the award of a 
100 percent disability rating for service-connected bipolar 
disorder is denied.




____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


